Citation Nr: 0805836	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO. 99-15 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hand 
disability.

2. Entitlement to service connection for right hip 
disability.

3. Entitlement to service connection for back disability.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for impotence, claimed 
as sexual dysfunction.

7. Entitlement to service connection for a sleep disorder.

8. Entitlement to an initial rating in excess of 20 percent 
for prostatitis and urethral condyloma. 

9. Entitlement to an initial rating in excess of 10 percent 
for the residuals of an injury to the cervical spine with 
degenerative joint disease. 

10. Entitlement to an initial rating in excess of 10 percent 
for Morton's neuroma, bilateral, status post surgery of the 
right foot. 

11. Entitlement to an initial rating in excess of 10 percent 
for headaches. 

12. Entitlement to an initial compensable rating for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to October 
1995.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the RO.

In July 1999, the RO denied the veteran's claim of 
entitlement to service connection for a left hip disorder; 
diverticulitis; epididymitis and a varicocele; and 
fibromyalgia. The veteran disagreed with those decisions, and 
in June 2000, he was issued a Statement of the Case. However, 
he did not file a VA Form 9 or other appropriate document to 
perfect an appeal with respect to any of those decisions. 
Therefore, those decisions became final. 38 U.S.C.A. 
§ 7105(c) (West 2002 and Supp. 2006); 38 C.F.R. § 20.1103 
(2007). Accordingly, the Board has no jurisdiction over those 
issues, and they will not be considered below. 38 U.S.C.A. 
§ 7104(a) (West 2002 and Supp. 2006); 38 C.F.R. § 20.101 
(2007). 

In January 2007, the RO denied the veteran's claim for a 
total rating due to unemployability caused by his service-
connected disabilities (TDIU). In February 2007, the veteran 
submitted a Notice of Disagreement with respect to that 
decision; however, later that month, he withdrew that notice. 
Thereafter, he submitted additional evidence and requested 
that the claim for TDIU be reopened. 

By a rating action in June 2007, the RO again denied the 
veteran's claim of entitlement to TDIU. On June 12, 2007, he 
was notified of that decision, as well as his appellate 
rights. Although he has not responded to that notice, the 
Board notes that the appellate period remains open until June 
12, 2008. In any event, that issue has not been certified to 
the Board as being on appeal nor has it otherwise been 
developed for appellate purposes. Accordingly, the Board has 
no jurisdiction over that issue, and it will not be 
considered below. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2006); 38 C.F.R. § 20.101 (2007). 

In October 2007, the veteran had a Video Conference with the 
Veterans Law Judge whose name appears at the end of this 
remand. In part, the veteran raised contentions to the effect 
that service connection was warranted for fibromyalgia and 
for psychiatric disability, claimed as anxiety and 
depression. Neither of those claims has been certified to the 
Board on appeal nor has either been developed for appellate 
purposes. Therefore, the Board has no jurisdiction over 
either claim and they will not be considered below. 
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2006); 38 C.F.R. 
§ 20.101 (2007). However, they are referred to the RO for 
appropriate action.
After reviewing the record, the Board finds that the only 
issue ripe for appeal is entitlement to service connection 
for hypertension. 

The remaining issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. In January 2008, 
the veteran submitted additional evidence relative to the 
claim for a compensable rating for sarcoidosis to the Board. 
Although the submission was accompanied by a waiver of RO 
jurisdiction, the RO/AMC will consider this evidence upon 
remand. 


FINDING OF FACT

Hypertension was first manifested in service.


CONCLUSION OF LAW

Hypertension is the result of disease or injury incurred in 
service. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2006); 38 C.F.R. § 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for service connection for hypertension. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. After reviewing the record, the 
Board finds that VA has met that duty. 


The Facts and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 
For VA purposes, hypertension means that diastolic blood 
pressure is predominately 90 mm. or greater. Isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2007). 

In and after service, the veteran demonstrated elevated blood 
pressure readings as set forth in the VA regulations. A 
diastolic reading of at least 90 was initially recorded in 
December 1980 and was last reported in service in October 
1995. Just prior to the veteran's retirement, the health care 
providers in service were concerned enough to perform further 
workup concerning those readings. 

Although serial blood pressure readings in October 1995 did 
not establish the diagnosis of hypertension, the veteran 
continued to demonstrate elevated blood pressure readings 
shortly after service. In January 1997, private health care 
providers reported a diagnosis of intermittent/labile 
hypertension. At that time, he began taking Maxide, primarily 
for Meniere's disease. However, during VA outpatient 
treatment in December 1998, it was noted that he had a 
history of hypertension for which he was also taking Maxide. 
In any event, following a VA examination in January 1999, the 
examiner concluded that the veteran had hypertension. 

Not only do recent medical records confirm that diagnosis, 
there is credible evidence of a nexus to service. Indeed, in 
November 2006, following a review of thousands of pages of 
the veteran's medical records, C. N. B., M.D. concluded that 
the veteran's hypertension had first been manifested in 
service.

In light of Dr. B's opinion, and the progression of elevated 
blood pressure readings from the latter part of the veteran's 
service to the establishment of the diagnosis shortly after 
his retirement from service, the Board finds sufficient 
continuity of symptomatology to support a grant of service 
connection. 38 C.F.R. § 3.303(b). At the very least, the 
weight of the evidence is in approximate balance; and 
therefore, the claim will be granted on that basis. 38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue). Accordingly, service connection for hypertension 
is warranted. 


ORDER

Service connection for hypertension is granted.


REMAND

The veteran also seeks service connection for the following: 
1) bilateral hand disability, 2) right hip disability, 3) 
back disability, 4) sinusitis, 5) and a sleep disorder. 

In service, the veteran complained of various orthopedic 
abnormalities. In November 1981, he reportedly experienced 
low back pain playing basketball, and in January 1982, he 
complained that such pain radiated to his lower extremities. 
Thereafter, the veteran complained of back pain on several 
occasions, and in April 1994, it was noted that he was taking 
medication for back problems. 

In July 1985, after playing softball, the veteran was treated 
for a bruise on his right hip, and in December 1993, he 
complained of pain in his hips. 

In May 1993, the veteran was treated for a sprained ring 
finger on his right hand, and in December 1994, he complained 
of pain in the third finger of his left hand. In August 1995, 
he was treated for a six year history of pain in both hands. 

During his service retirement examination, it was noted that 
he had arthritis in multiple joints, including his hands and 
spine. 

In service, the veteran was treated occasionally for 
complaints of nasal congestion and in June 1976, July 1979, 
and November 1981, the diagnoses included sinusitis. His 
service retirement examination was also abnormal for 
sinusitis. 

Since service, the veteran has continued to complain of nasal 
congestion. During his October 2007 hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
went to an Ear, Nose, and Throat specialist in Warner 
Robbins, Georgia, who specifically diagnosed sinusitis. 
However, he was unable to recall the name of that specialist.

The veteran also contends that he has a sleep disorder, 
diagnosed as insomnia, which was first manifested in service. 
A review of the evidence discloses that starting in service 
in November 1973, the veteran complained of insomnia. In July 
1991, a sleep study was negative for any evident etiology; 
however, during his service retirement examination, it was 
noted that he had a 20 year history of trouble sleeping. 
Since service, the veteran has continued to complain of 
insomnia, and he takes medication to help him sleep. 

In January 1999, April 2000, and January 2006, VA examined 
the veteran with respect to his claims for service connection 
and for increased ratings. 

The examiner who performed the January 1999 VA orthopedic 
examinations and the January 1999 ear, nose, and throat 
examination specifically recommended review of the veteran's 
medical records. To date, however, none of the VA 
examinations have included a review of the veteran's claims 
file.

Also to date, the veteran has not had a VA examination to 
determine the nature and etiology of any primary sleep 
disorder found to be present.

In January 1996, the RO granted service connection for the 
following and subsequently assigned the indicated ratings 
effective November 1, 1995: 1) prostatitis and urethral 
condyloma, evaluated as 20 percent disabling; 2) the 
residuals of an injury to the cervical spine with 
degenerative joint disease, evaluated as 10 percent 
disabling; 3) Morton's neuroma, bilateral, status post 
surgery of the right foot, evaluated as 10 percent disabling; 
4) headaches, evaluated as 10 percent disabling; and 5) 
sarcoidosis, evaluated as noncompensable. When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply. That is, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found. Fenderson v. West, 12 Vet. App. 119 
(1999). 

In April 2006, the RO issued its most recent Supplemental 
Statement of the Case (SSOC) with respect to the issues on 
appeal. Since that time, the veteran has submitted a 
significant amount of evidence applicable to all of those 
issues. In December 2006, he waived his right to have that 
evidence considered by the RO prior to consideration by the 
Board. 38 C.F.R. § 20.1304 (2007).

The evidence submitted since the most recent SSOC includes a 
December 2000 decision in which an Administrative Law Judge 
granted the veteran's claim for Social Security disability 
benefits. The Administrative Law Judge found that effective 
September 15, 1995, the veteran was unemployable due to 
chronic pain in the back, hands, and neck; migraine 
headaches; sarcoidosis; fibromyalgia; and degenerative joint 
disease of the cervical spine. However, the veteran's Social 
Security records have not been requested for association with 
the claims folder.

The evidence submitted since the most recent SSOC also 
includes a November 2006 report from C. N. B., M.D. Dr. B. 
reviewed several thousand pages of the veteran's medical 
records and concluded that the veteran should receive 
increased ratings for his cervical spine disability, 
headaches, bilateral Morton's neuroma, sarcoidosis, and 
prostatitis. He also concluded that service connection was 
warranted for the veteran's low back disability, hip 
disability, and sleep disorder. 

Dr. B. noted that the January 2006 VA examination documented 
bladder dysfunction, and therefore recommended that the 
veteran undergo further workup for prostatitis. 

In January 2006, the VA examiner noted that the veteran had a 
history of bladder dysfunction, a history of chronic 
prostatitis, and a history of urethral condyloma and penile 
condyloma. He also noted that the veteran was being seen by a 
urologist for voiding dysfunction, nocturia, and impotence. 
However, as noted above, the history of the veteran's 
prostatitis was not available to the examiner for review.

Finally, the veteran seeks service connection for impotence, 
claimed as sexual dysfunction.

In a July 1999 rating action, the RO denied service 
connection for impotence; however, during a February 2000 
hearing at the RO before a local Hearing Officer, the veteran 
rendered testimony to the effect that such disorder was the 
result of his multiple service-connected disabilities. 
Construed in a light most favorable to the veteran, such 
testimony constitutes a Notice of Disagreement with the RO's 
July 1999 rating action. 38 C.F.R. § 20.201 (2007); Tomlin v. 
Brown, 3 Vet. App. 355 (1993). Therefore, the veteran is 
entitled to the issuance of a Statement of the Case with 
respect to that claim. See Manlincon v. West, 12 Vet. App. 
238 (1999). 

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is remanded for the following 
actions:

1. Issue the veteran a Statement of the 
Case concerning his claim of entitlement 
to service connection for impotence, 
claimed as sexual dysfunction. If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal 
should that issue be returned to the 
Board. See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 202 (2007). 

2. Request that the veteran provide the 
name and address of all health care 
providers (or the facilities where he was 
treated) who have treated him since 
service for sinusitis. This should 
include, but is not limited to, the 
provider who is currently treating him in 
Warner Robbins, Georgia. 
Then request the veteran's treatment 
records for sinusitis directly from the 
aforementioned health care providers. 

Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records. 

Also request that the veteran provide any 
such records he may have in his 
possession. 

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

If such records are in the possession of 
the Federal government, efforts to obtain 
such records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).


If the requested records are unavailable 
and are in the possession of health care 
providers outside the Federal government, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3. Request that the Social Security 
Administration provide records concerning 
the veteran's award of Social Security 
disability benefits. Such records must 
include, but are not limited to, a copy 
of the veteran's award letter, as well as 
the medical records relied upon 
concerning that award.

Also request that the veteran provide any 
such records he may have in his 
possession. 

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

4. When the actions requested in part 3 
have been completed, schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
disability of the hands, right hip, 
and/or back found to be present. The 
examiner must also determine the extent 
of impairment attributable to the 
veteran's service-connected degenerative 
joint disease of the cervical spine and 
bilateral Morton's neuromas. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If disability of the hands, right hip, 
and/or back, is diagnosed, the examiner 
must identify and explain the elements 
supporting the diagnosis/diagnoses. 

If any of the foregoing disabilities are 
diagnosed, the examiner must render an 
opinion as to whether or not such 
disability was caused by an event in 
service. This should, include, but is not 
limited to, back pain sustained playing 
basketball in November 1981; a right hip 
bruise sustained playing softball in July 
1985; and hand injuries in May 1993 and 
December 1994. 

The examiner must state the medical basis 
or bases for that opinion. If the 
examiner is unable to so state without 
resort to speculation, he or she should 
so state. 

With respect to the veteran's service-
connected cervical spine disability, the 
examiner must set forth manifestations of 
that disability, including the range of 
motion of the cervical spine or whether 
there is ankylosis, either favorable or 
unfavorable. The examiner must also state 
whether or not the veteran has muscles 
spasms or guarding in the cervical spine; 
and if so, whether they are severe enough 
to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

With respect to the veteran's service-
connected bilateral Morton's neuromas, 
the examiner must set forth 
manifestations of the disability in each 
foot and quantify the level of impairment 
caused by each, e.g., moderate, 
moderately severe, or severe.

5. When the actions requested in part 3 
have been completed, schedule the veteran 
for VA neurologic examination to 
determine the nature and etiology of any 
disability of the back found to be 
present. The examiner must also determine 
the extent of impairment attributable to 
the veteran's service-connected 
headaches. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If back disability is diagnosed, the 
examiner must identify and explain the 
elements supporting the 
diagnosis/diagnoses. 

The examiner must also render an opinion 
as to whether or not the veteran's back 
disability was caused or aggravated by an 
event in service, including, but not 
limited to, back pain sustained playing 
basketball in November 1981 and/or his 
complaints of radiating back pain in 
January 1982. The examiner must state the 
medical basis or bases for that opinion. 
If the examiner is unable to so state 
without resort to speculation, he or she 
should so state. 

With respect to the veteran's service-
connected headaches, the examiner must 
set forth manifestations of that 
disability, including the frequency with 
which they occur, whether or not they are 
prostrating in nature, and whether or not 
they are productive of severe economic 
inadaptability. 

6. When the actions requested in parts 2 
and 3 have been completed, schedule the 
veteran for VA otolaryngological 
examination to determine the nature and 
etiology of any sinus disability found to 
be present. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If sinus disability is diagnosed, the 
examiner must identify and explain the 
elements supporting the 
diagnosis/diagnoses. 

The examiner must render an opinion as to 
whether or not the current sinus 
disability was caused or aggravated by 
his diagnoses of sinusitis in June 1976, 
July 1979, and/or November 1981. The 
examiner must state the medical basis or 
bases for that opinion. If the examiner 
is unable to so state without resort to 
speculation, he or she should so state. 

7. When the actions requested in part 3 
have been completed, schedule the veteran 
for a VA examination to determine the 
nature and etiology of any sleep 
disorder. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 
The claims folder, and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If a sleep disorder is diagnosed, the 
examiner must identify and explain the 
elements supporting the diagnosis. In so 
doing, the examiner must state whether 
the veteran has a primary sleep disorder 
or whether it is part and parcel of a 
larger disease process.

The examiner must render an opinion, as 
to whether or not the veteran's sleep 
disability was caused or aggravated by 
his multiple complaints of insomnia in 
service, starting in November 1973. The 
examiner must state the medical basis or 
bases for this opinion. If the examiner 
is unable to so state without resort to 
speculation, he or she should so state. 

8. When the actions requested in part 3 
have been completed, schedule the veteran 
for a VA genitourinary examination to 
determine the extent of impairment 
attributable to the veteran's service-
connected prostatitis. All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must state whether the 
veteran's prostatitis results in urine 
leakage and/or frequency. If so, the 
examiner must state whether the veteran 
requires the use of any appliance or the 
need to wear absorbent materials. If the 
veteran must wear absorbent materials, 
the examiner must report the number of 
daily changes required. 

If the prostatitis results in obstructed 
voiding, the examiner must report whether 
there is associated stricture disease, 
and if so, the frequency with which the 
veteran requires period dilatation. The 
examiner must also report whether the 
obstruction results in recurrent urinary 
tract infections; or, markedly diminished 
peak flow rate, i.e., less than 10 
cc/sec; or, post void residuals of 
greater than 150 cc; or urinary retention 
requiring intermittent or continuous 
catheterization. 

The examiner must also state the 
frequency with which the veteran's 
prostatitis recurs and the degree of 
medical management necessary to control 
his symptoms, e.g. long term drug 
therapy, one to two hospitalizations per 
year and/or intensive management; or 
recurrent symptomatic infection requiring 
drainage/frequent hospitalization 
(greater that two times per year) and/or 
requiring continuous intensive 
management. 

The examiner must also state whether the 
veteran has poor renal function.

If the veteran is found to have poor 
renal function, the examiner must set 
forth the associated manifestations, 
e.g.: 

a) whether or not albumin is 
constant or recurring with hyaline 
and granular casts or red blood 
cells; or, whether or not it is 
transient or productive of slight 
edema or hypertension; or 

b) whether the veteran has constant 
albuminuria with some edema; or, 
definite decrease in kidney 
function; or, hypertension; or

c) whether the veteran has 
persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 
4 to 8mg%; or, generalized poor 
health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion; or 

d) whether the veteran's renal 
dysfunction requires regular 
dialysis, or precludes more than 
sedentary activity from one of the 
following: persistent edema and 
albuminuria; or, BUN more than 
80mg%; or, creatinine more than 
8mg%; or, markedly decreased 
function of kidney or other organ 
systems, especially cardiovascular.

9. When the actions requested in part 3 
have been completed, schedule the veteran 
for VA respiratory examination to 
determine the extent of impairment due to 
the veteran's sarcoidosis. All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must set forth the 
manifestations of the veteran's 
sarcoidosis. That is, whether or not the 
veteran has any of the following: 

a)chronic hilar adenopathy or stable 
lung infiltrates without symptoms or 
physiologic impairment; or,

b) Pulmonary involvement with 
persistent symptoms requiring 
chronic low dose (maintenance) or 
intermittent corticosteroids; or, 

c) Pulmonary involvement requiring 
systemic high dose (therapeutic) 
corticosteroids for control; or, 

d) Cor pulmonale, or; cardiac 
involvement with congestive heart 
failure, or; progressive pulmonary 
disease with fever, night sweats, 
and weight loss despite treatment. 

The examiner must also state whether 
or not there associated active 
disease or residuals such as chronic 
bronchitis.

10. When all of the requested actions 
have been completed, undertake any other 
necessary development deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the issues of 
entitlement to service connection for 
bilateral hand disability, right hip 
disability, back disability, sinusitis, 
and a sleep disorder. Also readjudicate 
the issues of entitlement to increased 
initial ratings for prostatitis, 
degenerative joint disease of the 
cervical spine, bilateral Morton's 
neuroma, headaches, and sarcoidosis. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond. Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


